Citation Nr: 0912044	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The December 2004 rating decision also denied service 
connection for left knee and right hip disorders.  However, 
in January 2006 and June 2006 statements, respectively, the 
Veteran withdrew such claims.  Therefore, these issues are 
not properly before the Board.

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer at the RO 
in January 2006; a transcript of that hearing is associated 
with the claims file.  


FINDING OF FACT

Chondromalacia patella and derangement of the medial meniscus 
of the right knee is etiologically related to an injury to 
the knee during active military service.


CONCLUSION OF LAW

Chondromalacia patella and derangement of the medial meniscus 
of the right knee was incurred in service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
chondromalacia patella and derangement of the medial meniscus 
of the right knee herein constitutes a complete grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and 
the implementing regulations.

At his hearing and in documents of record, the Veteran 
contends that, while serving aboard the U.S.S. Illusive in 
1967, he injured his right knee when a typhoon hit and he 
slammed his knee into a bulkhead.  He alleges that he 
currently has chondromalacia patella and derangement of the 
medial meniscus of the right knee as a result of such injury.  
As such, the Veteran claims that service connection is 
warranted for such disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to his right 
knee.  However, the Board finds that the Veteran has 
competently and credibly testified as to his in-service knee 
injury.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Specifically, his contention 
that he injured his knee while serving on a ship off the 
coast of Vietnam is consistent with his service treatment 
records showing naval service aboard the U.S.S. Illusive and 
his Certificate of Release or Discharge from Active Duty, DD 
Form 214, demonstrating foreign and/or sea service for a year 
and five months and the award of a Vietnam Service Medal.

Moreover, in an October 2005 statement, the Veteran's former 
spouse, to whom he was married during and after his military 
service, from 1965 to 1991, indicated that the Veteran 
complained about his right knee after he returned from his 
Vietnam deployment in 1967-1968.  She also reported that the 
Veteran received ongoing medical care for his knee during 
their marriage.  

Furthermore, the Veteran testified under oath at his hearing 
that he had not injured his right knee prior to or after his 
military service.  He further indicated that he had 
experienced knee pain continuously from the time of his 
military discharge to the present.  Additionally, October 
2005 statements from his friends, who had known him since the 
mid-1980's, reflect that the Veteran complained of knee pain 
as a result of his in-service injury while deployed on a 
naval ship during a typhoon.  As such, the Board finds there 
to be competent and credible evidence of continuity of knee 
symptomatology since his claimed in-service injury.

Therefore, despite the fact that the record is void of 
documentation of complaints or treatment for a right knee 
injury during service, the Board finds that the Veteran has 
competently and credibly describe the nature of his in-
service knee injury.  See 38 C.F.R. § 3.159(a)(2); 
Washington, supra; Layno, supra.

Post-service records demonstrate a diagnosis of 
chondromalacia patella and derangement of the medial meniscus 
of the right knee.  In this regard, records from the 
Cleveland Clinic reflect that, in April 2004, the Veteran was 
seen for bilateral knee pain by Dr. T.A.  It was noted that, 
in 1967, while in the Navy, the Veteran developed problems 
with his right knee, which was looked into in the 1970's.  He 
reported that he was told that he had some arthritis.  He 
indicated that his right knee was worse than his left knee.  
Dr. T.A. noted that an X-ray report the Veteran had with him 
revealed some narrowing of the medial compartments 
bilaterally, but no other significant abnormalities. 

Upon examination, Dr. T.A. noted that such evaluation was 
consistent with a ligamentously stable knee.  Dr. T.A. 
indicated that the Veteran may have, by history, a posterior 
horn tear of the medial meniscus.  McMurray testing revealed 
some mild symptoms.  Primarily, the Veteran had 
patellofemoral pain and crepitus with some clicking in that 
area.  Dr. T.A. reported that the X-rays revealed significant 
arthritis.  Dr. T.A. indicated that the Veteran's symptoms 
were not primarily medial meniscus, although they had been in 
the past, but they were more patellofemoral.  

In physical therapy records dated in 2004, it was noted that 
the date of onset of the Veteran's chondromalacia was in 1968 
when he was in the Navy.  Such also reflect that both knees 
had flexion to 130 degrees, but regarding alignment, the 
right patella had a slightly increased lateral glide and 
tilt.  

In March 2006, two of the Veteran's treating physicians at 
the Cleveland Clinic submitted statements.  Dr. T.A. 
indicated that the Veteran's knee pain was along the anterior 
aspect of the knee and was consistent with chondromalacia 
patella.  Dr. T.A. reported that the onset of the pain was 
related to an injury where the Veteran struck his knee on a 
bulkhead while he was in the service on a ship during a 
typhoon.  Dr. T.A. concluded that the Veteran's knee disorder 
was directly and causally related to his in-service knee 
injury.

Dr. J.P. noted that the Veteran had served from 1964 to 1968 
and while aboard the U.S.S. Illusive in approximately July 
1967, injured his right knee when he slammed it into a 
bulkhead during a typhoon.  Dr. J.P. observed that the 
Veteran did not report the injury at the time it occurred, 
but experienced pain since that time and sought treatment 
after military service.  Dr. J.P. reported that Dr. T.A. 
diagnosed the Veteran with chondromalacia patella and 
meniscal degeneration.  Dr. J.P. opined that the injury 
sustained in 1968 contributed in part or whole to the 
Veteran's current right knee disease.  

The Board notes that there is no evidence to the contrary and 
Drs. T.A. and J.P. are competent to provide such opinions.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007).  Consequently, 
the Board concludes that the Veteran's chondromalacia patella 
and derangement of the medial meniscus of the right knee was 
incurred during his military service.  Therefore, service 
connection is warranted for such disability.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


ORDER

Service connection for chondromalacia patella and derangement 
of the medial meniscus of the right knee is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


